Judgment of conviction of the County Court of Westchester county reversed upon the law and the facts, and a new trial ordered. Errors were committed upon the trial which require a reversal of the judgment, namely, the admission of the testimony of the witness McGowan appearing at folio 255 and the charge of the court with reference thereto at folio 295, the testimony of Chief Jones as to the contents of the report of the fire which he made appearing at folio 204, and the testimony regarding the former fire upon the premises. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.